Title: To James Madison from Thomas Bulkeley, 2 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 2nd. Febry. 1802
					
					I have the honor to enclose 3 Documents N 1. 2. 3. consistg. of my Correspondence 

with this Government on the subject of a Quarantine laid on all vessels coming from the United 

States; the answer N 3 will inform you of their disposition in this respect.  The two vessels 

mentioned in N 2, were a few days after admitted to practic by reckoning 40 days from their 

sailing from the United States, in consequence of my petition to the superintendant of the Board 

of health; I have just received information from Bellem of the arrival of two of our vessels from 

the United States.  My next will inform you the result of the quarantine laid on them.  I have the 

honor to be with the greatest respect Sir Your most obedt. Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
